       Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VICTORIA MALONE,

     Plaintiff,                                                     Case No.: 7:19-cv-05503 (VB)

         - against -

 TOWN OF CLARKSTOWN, WAYNE BALLARD,                                 AMENDED COMPLAINT AND
 in his personal and official capacity as Clarkstown Highway        DEMAND FOR JURY TRIAL
 Superintendent, FRANK DIZENZO, in his personal and
 official capacity as Clarkstown Highway Superintendent,
 ANDREW LAWRENCE, in his personal and official
 capacity, DAVID SALVO, in his personal and official
 capacity, ROBERT KLEIN, in his personal and official
 capacity,TUCKER CONNINGTON, in his personal and
 official capacity, and BRIAN LILLO, in his personal and
 official capacity,

     Defendants.


        Plaintiff Victoria Malone, by her attorneys, complaining of defendant Town of

Clarkstown (the “Town”), Wayne Ballard, Frank DiZenzo, Andrew Lawrence, David Salvo,

Robert Klein, Tucker Connington, and Brian Lillo in their personal and official capacities (the

“Individual Defendants,” and collectively with the Town, the “Defendants”), alleges as follows:

                                        NATURE OF CLAIMS

        1.        In the era of “me too,” it is difficult to be surprised by the abuse suffered by

women at the hands of their co-workers and superiors. However, even in this day and age, the

years-long abuse suffered by Victoria Malone, while employed by the Town of Clarkstown, is so

appalling that it will shock even the most jaded of senses.

        2.        The actions giving rise to Ms. Malone’s claims began when she was hired as a

summer worker by the Town of Clarkstown Highway Department (interchangeably the

“Department” or the “Highway Department”) in 2003 and constitute a widespread pattern of
        Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 2 of 22




conduct by the Town and the Department, and their leadership and employees, that continues

through the present day.

        3.      Dating back to 2003, Ms. Malone has been subjected to gender-based harassment

and discrimination, as well as retaliation. Wayne Ballard, the Highway Superintendent from Ms.

Malone’s hiring until approximately 2015, condoned and, at times, personally participated in this

misconduct. Frank DiZenzo, who became the Highway Superintendent in early 2016, also

condoned and personally participated in the misconduct. In fact, since DiZenzo became

Highway Superintendent, Ms. Malone has suffered ever more severe verbal and physical

harassment, as well as retaliation because she had the courage to complain to supervisors and file

grievances with the Civil Service Employee Association (the “Union”).

        4.      Under DiZenzo, the harassment and retaliation escalated to include multiple

physical attacks. Among other things, Ms. Malone was pushed to the ground, had her shirt

pulled off, had poison ivy and debris sprayed at her—and even had a chainsaw swung at her

head.

        5.      Ms. Malone brings this action to stand up to and remedy Defendants’

longstanding discrimination, retaliation, and other illegal and tortious conduct. Specifically, Ms.

Malone asserts claims of gender discrimination and/or retaliation under 42 U.S.C. § 1983 for the

violation of her rights under the Equal Protection Clause of the Fourteenth Amendment; Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et al., as amended; and the New York

State Human Rights Law (“NYSHRL”), New York Executive Law § 290 et seq., as amended by

the 2019 Session Laws of New York, Chapter 160 (A. 8241), certain provisions of which became

effective on October 11, 2019. She also asserts claims of witness intimidation and/or deterrence

under 42 U.S.C. § 1985(2); and common law claims of assault and battery and intentional

infliction of emotional distress.
       Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 3 of 22




            JURISDICTION, VENUE, AND PROCEDURAL REQUIREMENTS

       6.        This Court has jurisdiction over Ms. Malone’s Section 1983 claims under 28

U.S.C. § 1331.

       7.        This Court has supplemental jurisdiction over Ms. Malone’s NYSHRL, failure to

protect, and common law tort claims under 28 U.S.C. § 1367.

       8.        Ms. Malone filed a Notice of Claim and Supplemental Notice of Claim with the

Town on September 21, 2018 and February 4, 2019, respectively. She completed a hearing

pursuant to New York Municipal Law § 50-h on May 2 and 6, 2019.

       9.        Ms. Malone filed a charge of discrimination with Equal Employment Opportunity

Commission (“EEOC”) on March 18, 2019. She received a right-to-sue letter from the EEOC,

dated August 15, 2019, authorizing her to bring federal discrimination and retaliation claims

under Title VII of the Civil Rights Acts of 1964, 42 U.S.C. § 2000e et seq.

       10.       Venue is proper in this District pursuant to 28 U.S.C. § 1391, because the

Defendants reside in the Southern District of New York and/or are subject to the Court’s

personal jurisdiction in this District, and a substantial portion of the acts and omissions giving rise

to Ms. Malone’s claims occurred in this District.

                                             PARTIES

       11.       Ms. Malone resides in Rockland County, New York.

       12.       Defendant Town of Clarkstown is a municipal corporation located at 10 Maple

Avenue, New City, New York.

       13.       The Town of Clarkstown Highway Department is a department of the Town,

located at 12 Seeger Drive, Nanuet, New York.

       14.       Defendant Wayne Ballard was the Superintendent of the Highway Department.

Upon information and belief, Ballard resides in Rockland County, New York.
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 4 of 22




       15.     Defendant Frank DiZenzo has been the Superintendent of the Highway

Department since January 2016. Upon information and belief, DiZenzo resides in Rockland

County, New York.

       16.     Defendant Andy Lawrence was the second highest ranking official in the Highway

Department. Upon information and belief, Lawrence resides in Rockland County, New York.

       17.     Defendant David Salvo is an employee of the Highway Department. Upon

information and belief, Salvo resides in Rockland County, New York.

       18.     Defendant Robert Klein is a crew foreman at the Highway Department. Upon

information and belief, Klein resides in Rockland County, New York.

       19.     Defendant Tucker Connington is the second highest ranking official in the

Highway Department. Upon information and belief, Connington resides in Orange County,

New York.

       20.     Defendant Brian Lillo is an employee of the Highway Department. Upon

information and belief, Lillo resides in Rockland County, New York.

             HISTORY OF DISCRIMINATION, HARASSMENT, AND ABUSE

       21.     In 2003, Ms. Malone began her tenure at the Department as a student worker.

She was then, and continues to be, the only female non-administrative employee of the

Department. Ms. Malone worked part-time for the Department for six years while she was a

college student and was willing and available to be hired as a full-time employee. Ms. Malone

was told, however, that she would never be hired as a full-time employee because she was a

woman. In the meantime, men who had not previously worked at the Department were hired to

fill full-time positions. Ms. Malone was not hired full-time until 2009, when her father, who was

also a Town employee, intervened with a senior Town official who directed Wayne Ballard,

then-Highway Superintendent, to hire her.
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 5 of 22




       22.    Throughout her employment with the Department, Ms. Malone was regularly

subjected to sexual and gender-based harassment by her peers and supervisors. The Department

tolerated and encouraged a toxic atmosphere in which male employees constantly made

disgusting and degrading sexual comments in front of Ms. Malone, and within earshot of

supervisory employees. Many of these comments were made or condoned by supervisors and/or

intentionally made in Ms. Malone’s presence. The following examples are illustrative of the

inappropriate sexual comments Ms. Malone had to endure on a regular basis:

       ●      When someone dispensed foam from the hand sanitizer machine in the clock
              room, men in the room moaned and made sexual sounds.

       ●      Male employees discussed how “eating out” a woman on her period was like a
              “lion eating a gazelle.”

       ●      Male employees discussed whether a coworker who claimed to have found
              religion was going to give up “blow jobs.”

       ●      Male employees talked about how another employee ordered a “hooker,” asked
              the service to “send an Asian,” and orgasmed before the “hooker” touched him.

       ●      After Ms. Malone spent all night snowplowing, she was told that the next
              employee to use her truck would be “smelling her seat.”

       ●      A male employee made moaning sounds while stuttering and convulsing—to
              pretend that he was ejaculating.

       ●      A male employee said that he wanted to “shove a pencil up [his] ass” so he could
              claim that a supervisor had abused him and get medical leave.

       ●      When Ms. Malone’s crew passed a house, a male coworker would say he had
              “banged” the woman who lives there. When the crew passed a woman, another
              male coworker would make sexual noises, such as moaning and stating, “mmm,
              ohh my god.”

       ●      Male employees discussed how another female employee’s thighs were far part,
              such that they would have “easy access” with “no friction.”

       ●      One of Ms. Malone’s male coworkers told her that another male employee said
              that Ms. Malone “sucked really good dick.”
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 6 of 22




       ●       When an employee leaves the supervisors’ office, coworkers often say that the
               employee should “wipe his face,” or that that the employee was “under the
               desk”—implying that the employee was giving the supervisor oral sex.

       ●       Male employees called David Salvo, an employee who was teased for kissing up to
               supervisors, “David Swallow”—suggesting that he gave oral sex to supervisors.

       ●       A male employee claimed to be “getting lots of blow jobs” and engaging in anal
               sex with his girlfriend when she had her period. Other male employees joked that
               the girlfriend was a transsexual and asked whether the employee tried a “reach
               around.”

       23.     These comments were unwelcome and made Ms. Malone uncomfortable. She

regularly told her coworkers that she thought the comments were disgusting and inappropriate,

and asked them to stop making them.

       24.     In addition to being subject to a constant stream of inappropriate sexual

comments, Ms. Malone was the direct target of many such comments and gestures. In 2009,

after Ms. Malone began working full-time at the Department, she was subjected to extreme

verbal abuse and gender discrimination by Ballard because, in Ballard’s view, Ms. Malone did

not demonstrate the appropriate gratitude for her hiring. Ballard regularly berated Ms. Malone;

and he assigned her to cleaning or administrative tasks rather than to the mechanical operation

work for which she was hired and qualified. Also, on multiple occasions, Ballard stalked Ms.

Malone, including following her during her lunch break and then to her home. In addition to

Ballard’s own harassing conduct, during his leadership, Ms. Malone was regularly harassed and

degraded by her other male colleagues for being a woman, and she was regularly subjected to

unwanted and inappropriate comments about sex, like those described above. Ballard, deputy

supervisor Andrew Lawrence, and other supervisory employees were aware of the discriminatory

and harassing conduct and did nothing to stop it or discipline the offenders.

       25.     For example, in 2009, on a night when Ms. Malone was required to stay

overnight at work due to a snow emergency and had, after finishing her shift, fallen asleep, a
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 7 of 22




colleague observed a number of men in the Department making sexual suggestions and gestures

while staring at Ms. Malone’s body. The colleague reported the incident to his superiors and a

“sensitivity training” was conducted.

       26.     Notwithstanding this supposed training, the conduct of Ms. Malone’s male

coworkers did not change. The Department took no action to monitor the employees’ conduct

to ensure that they complied with their training and responsibilities. Indeed, the Department

supervisors knowingly allowed Ms. Malone’s coworkers to subject her to an ongoing hostile work

environment and the Department took no disciplinary action against the male employees who

harassed Ms. Malone.

       27.      By way of further example, when Ms. Malone asked if anyone wanted to eat her

untouched rice at lunch, another employee, Rob Kaminski, stated, “You know I wouldn’t eat the

rice out of your bowl but if you sucked my dick I’d kiss you after.” On another occasion,

Kaminski showed Ms. Malone a picture of a male employee sleeping in a truck with his hands

down his pants and asked Ms. Malone if the picture made her “wet.” On yet another occasion,

when a foreman brought in cannoli for Ms. Malone’s team, Kaminski said, “I have your cannoli

right here,” and thrust his hips towards her face. Additionally, Kaminski often told Ms. Malone

that her ass looked nice.

       28.     The conduct of DiZenzo, who later became the Highway Superintendent, was

just as abhorrent. When DiZenzo saw Ms. Malone, he would ask her if she needed a place to sit,

wipe his mouth, tilt his head back, and stick out his tongue—inviting Ms. Malone to sit on his

face. DiZenzo harassed Ms. Malone in this manner on numerous occasions, including in the

presence of supervisors. As another example, when DiZenzo heard Ms. Malone state that she

was going to take a bathroom break, he would cup his hands and say, “Do you need help?”

suggesting that Ms. Malone urinate into his hands. On another occasion, while Ms. Malone and
       Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 8 of 22




DiZenzo were raking leaves, DiZenzo said he would love to throw Ms. Malone down on top of a

pile of leaves and make love to her. And when Ms. Malone asked DiZenzo how to shift gears in

their truck, he told her to grasp the shift with two hands, and then, while laughing, directed to

her to rub her hands up and down as if the gear stick were a penis. DiZenzo also pressured Ms.

Malone to look at and rank pictures of naked women while they were together in a truck. And

appallingly, DiZenzo pulled Ms. Malone’s pants aside to see her underwear.

       29.     In 2011 and 2013, Ms. Malone’s father ran against Ballard for Superintendent of

the Department. In retaliation, and at Ballard’s direction, Lawrence informed Ms. Malone that

she could no longer use the women’s restroom but had to use the men’s restroom. Ballard and

Lawrence also forced Ms. Malone to use an electrical closet as a changing room. The room did

not lock and was infested with vermin. Ms. Malone complained to Lawrence, and Lawrence told

Ms. Malone not to complain to the Town or to the Union because doing so would make her life

ten times worse.

       30.     In or about 2014, Ms. Malone took a test for promotion to Machine Equipment

Operator II. Despite having passed the test with a high score, the Department failed to promote

Ms. Malone and instead promoted males who had received lower scores and/or had made errors

that should have resulted in an automatic failure. After attempting to resolve the matter with her

supervisors, Ms. Malone brought a grievance to the Union regarding the Department’s failure to

promote her despite her qualification for a promotion. In order to get her promotion and

corresponding pay increase, which already had been wrongfully withheld for two years, Ms.

Malone agreed to settle the grievance. Although Ms. Malone was granted the promotion

through the settlement, it granted her less seniority than she was entitled to receive in light of the

two-year delay.
       Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 9 of 22




       31.     Notwithstanding the fact that Ms. Malone had complained and filed a formal

grievance, she continued to be subject to a never-ending campaign to harass and intimidate her.

For example, during this time, Ms. Malone was harassed by Tucker Connington, one of her

supervisors, who would block the doorway when Ms. Malone was going to or coming from the

women’s restroom. He would also make sexual grunting noises when Ms. Malone walked near

him.

       32.     In addition to the creation of a hostile work environment through sexual

comments and gestures, Ms. Malone’s coworkers subjected her to physical attacks. For example,

in or about 2015, a coworker, Rory O’Connell, pushed Ms. Malone in the supervisors’ office and

tried to close the office door on her fingers. He taunted her, for example, by telling her to “shut

her fucking mouth.” And he repeatedly intimidated Ms. Malone by swerving his car towards her

when she was walking in the parking lot, nearly hitting her on multiple occasions. Incredibly,

when Ms. Malone complained to her supervisors, including Andrew Lawrence and Ballard,

about O’Connell’s conduct, no corrective action was taken. Rather, Lawrence—exemplifying

the Town and the Department’s callous and dismissive attitude toward Ms. Malone’s

complaints—told Ms. Malone that he could not do anything about O’Connell because the

conduct at issue took place in the parking lot. Realizing the Department would do nothing to

help her, Ms. Malone felt she had no other recourse but to file a Workplace Violence Incident

Report.

       33.     In 2016, DiZenzo became the Highway Superintendent. Ms. Malone hoped that

DiZenzo’s promotion would cause him to correct his misconduct and improve her working

conditions. But DiZenzo’s rise through the ranks actually had precisely the opposite effect.

Under DiZenzo, Ms. Malone’s harassment escalated. First, DiZenzo continued his own sexually

harassing conduct towards Ms. Malone by persisting in his practice of rubbing his mouth and
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 10 of 22




suggesting that Ms. Malone sit on his face, inviting her to urinate into his cupped hands, and

talking about the time he got Ms. Malone to rub a gear stick as if it were a penis. DiZenzo was

brazen enough to repeatedly engage in this behavior right in the Superintendent’s Office.

       34.     Additionally, rather than use his position as Superintendent to make the

employees under his supervision obey the law, he encouraged them to continue their disgusting

conduct and allowed them to subject Ms. Malone to further discomfort and humiliation. For

example, male employees frequently urinated in front of Ms. Malone, and did so in a manner

calculated to harass and intimidate her. Upon information and belief, DiZenzo knew the men

were urinating in front of Ms. Malone. But rather than stop their behavior, DiZenzo joined in

the harassment by giving Ms. Malone a pink “Go Girl”—a female urination device that could be

used to urinate outdoors while standing. Significantly, DiZenzo gave Ms. Malone the “Go Girl”

despite being warned, upon information and belief, that it would be inappropriate to do so.

DiZenzo rejected these warnings and gave Ms. Malone the “Go Girl” in front of a number of

supervisors, laughing while he did so. (An image of a “Go Girl” and the procedure for its use is

attached as Exhibit A.)

       35.     From in or around 2016 through 2018, in addition to the constant stream of

inappropriate comments that she endured, Ms. Malone was the victim of multiple physical and

sexual assaults by her colleagues and supervisors. Supervisor Rob Klein repeatedly pushed Ms.

Malone to the ground, and on one occasion sat on her and slapped her buttocks while pressing

her face into the ground. On at least two occasions, Klein ripped off Ms. Malone’s shirt (once

after pushing her to the ground, and again after pushing her face into the seat of a truck). Klein

deliberately drove the wheel of his pickup truck into Ms. Malone’s leg. Further, Klein assaulted

Ms. Malone with a large double-bladed pruning tool known as a “lopper,” which he used to cut

her leg. (A photograph of the injury caused by Klein’s attack is attached as Exhibit B.)
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 11 of 22




       36.     David Salvo, another member of the Department, similarly pushed Ms. Malone

to the ground and pressed her face into the dirt. In addition, Salvo often shoved Ms. Malone out

of his way, for example, while she was raking or gathering branches. Salvo also deliberately used

a Department-issued power tool to cut a log covered in poison ivy, to which he knew Ms. Malone

is severely allergic, in a manner calculated to blow poison ivy shavings all over her. Salvo’s attack

violated the Department policy requiring that poison ivy be removed from tree detritus before

power tools are used to dismantle the detritus. As a result of Salvo’s actions, a few days later Ms.

Malone had to leave work and seek medical treatment.

       37.     Moreover, Salvo sexually harassed Ms. Malone, made sexually suggestive

comments about Ms. Malone’s sister, and asked about Ms. Malone’s sex life. By way of example,

when Ms. Malone’s crew passed by Jewish people wearing traditional clothing and hats, Salvo

asked Ms. Malone how she would feel with one of “them” on top of her—suggesting that they

have sex. Salvo also unnecessarily slammed the brakes of their truck and then stuck his arm in

front of Ms. Malone such that his hand was touching her breasts. He often asked Ms. Malone if

she was on her period. Further, he asked Ms. Malone why they had never gotten together and

told a 7-11 clerk that Ms. Malone was his wife. And Salvo said that Ms. Malone’s older sister

looked like Kim Kardashian and added, “ohh my god, what I would do to her ass.” When

Malone had a boyfriend, Salvo asked her if she “did it yet.”

       38.     Another member of the department, Christopher McDermott, deliberately cut a

tree in a manner that could have caused the tree to hit Ms. Malone. McDermott often threw

sticks, acorns, and other debris down Ms. Malone’s shirt—and then asked her if she needed help

cleaning out her shirt. On another occasion, an employee in the mechanics shop threw a dirty

rag at Ms. Malone’s head. When Ms. Malone was standing near the cabinet that holds
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 12 of 22




equipment keys, another employee asked her if he could “shove” his “key” into her “box”—a

reference to having sex with her.

       39.     Then, in March 2018, Salvo threw out a pair of Ms. Malone’s gloves that she had

left in a highway truck. Malone confronted Salvo about the incident. In retaliation, Salvo

fabricated the serious charge that Ms. Malone was improperly flagging traffic to endanger Salvo.

A foreman overheard Salvo and others in the locker room discussing the need to get their stories

straight so as to support Salvo’s fabricated version of events. Rather than Salvo experiencing any

negative consequences as a result of his harassment, Ms. Malone was removed from her crew for

approximately two weeks and deprived of overtime that she would have otherwise earned as a

result of Salvo’s false accusations. Salvo’s conduct put Ms. Malone’s job in jeopardy. In order to

protect her job and her future, Ms. Malone filed a Union grievance. Notwithstanding her formal

grievances and her years of complaints, once again, nothing was done to help her. Rather,

DiZenzo expressed his displeasure with Ms. Malone for filing the Salvo grievance and defamed

her to her coworkers, telling them that any disruption to the Department was Ms. Malone’s fault.

DiZenzo’s response to Ms. Malone’s complaint predictably caused Ms. Malone’s coworkers to

further harass her.

       40.     Connington further discriminated and retaliated against Ms. Malone for her

complaints and Union grievances by changing her daily assignments such that she lost

opportunities for overtime pay. Moreover, in May of 2018, Connington retaliated against Ms.

Malone by assigning her to drive a truck that was thereafter declared by the Department’s

mechanics to be unsafe. After the truck failed to stop due to its faulty brakes, Ms. Malone turned

the truck over to the Department’s mechanics for repair and told Connington that she did not

want to drive it. Connington became verbally abusive. He publicly humiliated Ms. Malone in
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 13 of 22




front of her colleagues, so much so that she felt unsafe and submitted a complaint to DiZenzo

and the Union about Connington’s conduct.

       41.     The Town’s pattern and practice of encouraging, disregarding, and failing to

correct the harassment and abuse suffered by Ms. Malone predictably led to the series of events

in which Brian Lillo, a member of Ms. Malone’s work crew (the “tree crew”), attempted to attack

Ms. Malone. Lillo was known to the Department to be dangerous and unstable. Lillo had been

repeatedly reprimanded for provoking verbal altercations with members of the Department, and

had been told by his supervisors that the “next time” he acted out, he would be removed from

the tree crew. Moreover, a number of Ms. Malone’s coworkers—and significantly, Highway

Department administrators—apparently were aware that Lillo had a criminal record that

purportedly involved violence against a woman. Despite Lillo’s history and these promises of

Departmental discipline the “next time” that Lillo provoked an incident, Department supervisors

took no action, and eventually Lillo’s aggression turned toward Ms. Malone.

       42.     On one occasion, while Lillo was removing a tree, he deliberately positioned Ms.

Malone so that she would be hit by wood chips and shavings discharged by his chainsaw running

at high speed. This was not a careless or negligent act. It was a deliberate physical assault.

McDermott, who saw the incident, taunted Ms. Malone by asking her if she needed help getting

woodchips and dust out of her shirt. Lillo also, in 2018, harassed, humiliated, and verbally

abused Ms. Malone by stating in front of the rest of their crew, in substance, that only a mentally

challenged person would hit on her.

       43.     On June 28, 2018, on or near the premises of the Highway Department, having

become angry that Ms. Malone had been assigned by their supervisor to do a job that Lillo

preferred, Lillo kicked a chair at her and swung a chainsaw at her head. Although Ms. Malone

informed her supervisor of Lillo’s attack, no action was taken until several days after she made
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 14 of 22




her report. At that point, Ms. Malone filed a criminal complaint against Lillo and filed a

grievance with the Union. The next day, Ms. Malone was removed from her work crew and

given a series of less desirable work assignments. Lillo was permitted to remain in the tree crew,

despite his supervisors’ previous threats to remove him from the crew if he continued his abusive

and harassing conduct; and even though other employees in the Highway Department were

qualified to take his position.

        44.     Notwithstanding the physical assaults and egregious harassment that she has

endured, the Town and the Department have failed to take any corrective action since Lillo

swung a chainsaw at Ms. Malone’s head in June of 2018. Instead, the Town has been

“investigating” that incident for over a year and Lillo has remained in his position, apparently

having not been subject to any discipline. Indeed, upon information and belief, the Town’s so-

called “investigations” into Lillo’s conduct and into the widespread misconduct at issue in this

lawsuit have been a complete sham—with no employees facing discipline based on the

misconduct reported by Ms. Malone. Indeed, the only person who has suffered negative

consequences as a result of the “investigations” is Ms. Malone, who was transferred out a position

for which she was trained, operating heavy machinery, to a position washing and moving cars,

and answering phone calls.

        45.     The Town’s “investigations” continued through November 2018 and invited

further harassing and retaliatory conduct. As part of the “investigations,” Town employees made

wholly fabricated assertions and claims to discredit and disparage Ms. Malone, and to make her a

pariah in the Highway Department. For example, upon information and belief, Lillo, DiZenzo

and/or other employees falsely claimed that Ms. Malone welcomed the harassment that she

suffered, and that she willingly participated in the conduct about which she now complains.
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 15 of 22




       46.      Ms. Malone has been subject to ongoing harassment, intimidation, and

retaliation that continues to this day. For example, in or around December 2018, Brian Lillo

repeatedly harassed Ms. Malone by, among other things, slamming a cabinet door near her and

whipping an air hose toward her in order to intimidate her.

       47.     On January 8, 2019, Ms. Malone’s counsel submitted a letter to the Town

complaining of ongoing harassment and retaliation. Shortly thereafter, while the Town

supposedly was continuing to investigate this ongoing harassment and retaliation, Ms. Malone

experienced two serious, potentially deadly on-the-job accidents.

       48.     First, on January 17, 2019, the cable connecting Ms. Malone’s roll-off truck to a

large metal dumpster snapped while Ms. Malone was lowering the dumpster. The dumpster

crashed on to the road and hit the front loader positioned behind the truck. Notably, the roll-off

truck had been serviced shortly before the incident and it was well-known at the Highway

Department that Ms. Malone was assigned to the roll-off truck whose cable snapped that day.

       49.     Second, on the evening of February 12, 2019, the back tires on the right side of

Ms. Malone’s snowplow slid off, causing Ms. Malone’s snowplow to tilt over and stop in the

middle of the road. Based on an inspection of the wheel at the scene, it appeared that the pins

were not broken and the tires simply slid off, suggesting that the lug nuts were loose. Again, it

was well-known at the Department that Ms. Malone was assigned to the snowplow she was

driving that evening.

       50.     Either or both of these incidents put Ms. Malone’s health and welfare in serious

jeopardy. Indeed, upon information and belief, the Town has failed to follow proper procedures

to safely maintain the vehicles used by Ms. Malone, and failed to implement measures to

adequately secure the vehicles. Every day Ms. Malone questions the Town’s willingness to carry

through with its obligation to provide her with a safe and secure workplace environment, and
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 16 of 22




every day she is faced with the knowledge that her attempts to stand up for herself and just do

her job have subjected her to uncontrolled harassment, retaliation, intimidation, and fear.

                                   WITNESS INTIMIDATION

       51.     Rather than encourage employees to come forward with information that would

aid the Town in safeguarding the workplace and preventing further discrimination, the Town

has undertaken to intimidate employees in an effort to get away with its misconduct. For

example, upon information and belief, DiZenzo asked the Town Supervisor to authorize the

expenditure of Town funds to hire a private investigator to surveil one of Ms. Malone’s co-

workers (“Witness 1”) who has valuable information concerning the Town’s discrimination,

retaliation, and harassment of Ms. Malone and its failure to protect her.

       52.     Indeed, upon information and belief, in or around mid-July, another witness

(“Witness 2”) observed a private investigator surveilling Witness 1 outside of Witness 1’s home,

and, when questioned, the investigator confirmed that he was surveilling Witness 1. Witness 2

observed this surveillance just one month after Ms. Malone commenced this lawsuit. Upon

information and belief, the Town’s surveillance of Witness 1 through a private investigator

caused Witness 1 to fear losing Witness 1’s employment, and was calculated to intimidate

Witness 1, and to deter Witness 1 from providing information that would assist Ms. Malone in

the prosecution of this lawsuit.

                                   FIRST CAUSE OF ACTION

                               Gender Discrimination: Section 1983

                                         Against the Town

       53.     Plaintiff repeats and re-alleges paragraphs 1 through 52 as if fully set forth herein.

       54.     By the acts and practices described above, the Town discriminated against Ms.

Malone in the terms and conditions of her employment on the basis of her gender, including,
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 17 of 22




among other things, by creating a hostile work environment because of her gender, in violation

of the Equal Protection Clause of the Fourteenth Amendment of the United States Constitution.

       55.     Superintendents Ballard and DiZenzo were policy-makers with respect to the

treatment of employees in the Town’s Highway Department, including Ms. Malone.

       56.     The widespread harassment of Ms. Malone as the only non-administrative female

employee, which was encouraged and condoned by management of the Town’s Highway

Department, amounted a custom, pattern, practice and/or policy of the Town’s Highway

Department.

       57.     The Town and its Highway Department failed to train, supervise and/or

discipline its supervisors with respect to the equal protection rights of its employees—i.e., the right

to be free from gender-based discrimination and harassment under color of state law—and the

Town’s Highway Department acted with deliberate indifference to the equal protection rights of

Ms. Malone.

       58.     As a result of the Town and its Highway Department’s conduct, Ms. Malone has

suffered and will continue to suffer irreparable injury, pain and suffering, emotional distress, and

other compensable damages.

                                SECOND CAUSE OF ACTION

                               Gender Discrimination: Section 1983

                                 Against the Individual Defendants

       59.     Plaintiff repeats and re-alleges paragraphs 1 through 58 as if fully set forth herein.

       60.     By the acts and practices described above, the Individual Defendants

discriminated against Ms. Malone in the terms and conditions of her employment on the basis of

her gender, including, among other things, by creating a hostile work environment because of
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 18 of 22




her gender, in violation of the Equal Protection Clause of the Fourteenth Amendment of the

United States Constitution.

       61.     As a result of the Individual Defendants’ conduct, Ms. Malone has suffered and

will continue to suffer irreparable injury, pain and suffering, emotional distress, and other

compensable damages.

                                 THIRD CAUSE OF ACTION

                                Gender Discrimination: NYSHRL

                                      Against All Defendants

       62.     Plaintiff repeats and re-alleges paragraphs 1 through 61 as if fully set forth herein.

       63.     By the acts and practices described above, Defendants discriminated against Ms.

Malone in the terms and conditions of her employment on the basis of her gender, including,

among other things, by creating a hostile work environment because of her gender, in violation

of the NYSHRL.

       64.     As a result of the Defendants’ conduct, Ms. Malone has suffered and will continue

to suffer irreparable injury, pain and suffering, emotional distress, and other compensable

damages.

                                FOURTH CAUSE OF ACTION

                                      Retaliation: NYSHRL

                                      Against All Defendants

       65.     Plaintiff repeats and re-alleges paragraphs 1 through 64 as if fully set forth herein.

       66.     By the acts and practices described above, Defendants retaliated against Ms.

Malone for her opposition to unlawful discrimination under the NYSHRL, including, among

other things, creating a hostile work environment in violation of the NYSHRL.
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 19 of 22




       67.     As a result of the Defendants’ conduct, Ms. Malone has suffered and will continue

to suffer irreparable injury, pain and suffering, emotional distress, and other compensable

damages.

                                 FIFTH CAUSE OF ACTION

                                        Assault and Battery

                                  Against Klein, Salvo, and Lillo

       68.     Plaintiff repeats and re-alleges paragraphs 1 through 67 as if fully set forth herein.

       69.     By the acts described above, among others, Defendants Klein, Salvo, and Lillo

intentionally placed Ms. Malone in fear of an imminent harmful or offensive touching and/or

touched Ms. Malone in harmful or offensive manner.

       69.

       70.     As a result of the foregoing conduct, Ms. Malone has suffered pain and suffering,

emotional distress, and other compensable damages.

                                 SIXTH CAUSE OF ACTION

                           Intentional Infliction of Emotional Distress

                                Against the Individual Defendants

       71.     Plaintiff repeats and re-alleges paragraphs 1 through 70 as if fully set forth herein.

       72.     By the acts described above, among others, the Individual Defendants engaged in

extreme and outrageous conduct that intentionally or recklessly caused Ms. Malone severe

emotional distress.

       73.      As a result of the foregoing conduct, Ms. Malone has suffered irreparable injury,

pain and suffering, emotional distress, and other compensable damages.
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 20 of 22




                                SEVENTH CAUSE OF ACTION

                                 Gender Discrimination: Title VII

                                          Against the Town

        74.     Plaintiff repeats and re-alleges paragraphs 1 through 73 as if fully set forth herein.

        75.     By the acts and practices described above, the Town discriminated against Ms.

Malone in the terms and conditions of her employment on the basis of her gender, including,

among other things, by creating a hostile work environment because of her gender, in violation

of Title VII.

        76.     As a result of the Town’s conduct, Ms. Malone has suffered and will continue to

suffer irreparable injury, pain and suffering, emotional distress, and other compensable damages.

                                 EIGHTH CAUSE OF ACTION

                                        Retaliation: Title VII

                                          Against the Town

        77.     Plaintiff repeats and re-alleges paragraphs 1 through 76 as if fully set forth herein.

        78.     By the acts and practices described above, the Town retaliated against Ms.

Malone for her opposition to unlawful discrimination, including, among other things, creating a

hostile work environment, in violation of the Title VII.

        79.     As a result of the Town’s conduct, Ms. Malone has suffered and will continue to

suffer irreparable injury, pain and suffering, emotional distress, and other compensable damages.

                                  NINTH CAUSE OF ACTION

                Retaliation by Witness Deterrence/Intimidation: 42 U.S.C. § 1985(2)

                                  Against the Town and DiZenzo

        80.     Plaintiff repeats and re-alleges paragraphs 1 through 79 as if fully set forth herein.
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 21 of 22




       81.     By the acts described above, among others, DiZenzo, the Town, and/or one of

more other Town officials or employees conspired to deter, by intimidation or threat, a witness to

the conduct about which Ms. Malone complaints in this lawsuit, including causing the witness to

fear for the loss of the witness’s employment or a change in the terms and conditions of

employment by having the witness surveilled by a private investigator. In addition, by the acts

described above, among others, DiZenzo, the Town, and/or one of more other Town officials or

employees conspired to impede, hinder, obstruct, or defeat the due course of justice in a State,

with the intent to deny Ms. Malone the equal protection of the laws.

       82.     As a result of the Town’s conduct, Ms. Malone’s ability to present her case in this

lawsuit has or will be hampered, and Ms. Malone has suffered and will continue to suffer

irreparable injury, pain and suffering, emotional distress, and other compensable damages.

                                   REQUEST FOR RELIEF

               WHEREFORE, Ms. Malone respectfully requests that this Court enter a

       judgment:

               (a) declaring that the acts and practices complained of herein are in violation of

                   42 U.S.C. §§ 1983 and 1985(2), the NYHRL, and the common law obligations

                   identified above;

               (b) enjoining these violations;

               (c) directing Defendants to take such affirmative action as is necessary to ensure

                   that the effects of these violations are eliminated;

               (d) directing Defendants to pay Ms. Malone at least $5 million in (i)

                   compensatory damages for her pain and suffering, emotional distress,

                   humiliation, and physical injuries, and (ii) punitive damages to the extent

                   permitted by law;
      Case 7:19-cv-05503-VB-PED Document 75 Filed 10/22/19 Page 22 of 22




                (e) awarding Ms. Malone pre- and post-judgment interest;

                (f) awarding Ms. Malone the costs of this action along with reasonable attorneys’

                     fees; and

                (g) granting such other and further relief as the Court deems necessary and

                     proper.

                                 DEMAND FOR A TRIAL BY JURY

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Ms. Malone demands a

trial by jury in this action.

Dated:     New York, New York
           October 15, 2019

                                                     POLLOCK COHEN LLP

                                                     By: /s/ Adam Pollock
                                                         Adam Pollock
                                                         Steve Cohen
                                                     60 Broad Street, 24th Floor
                                                     New York, NY 10004
                                                     (212) 337-5361
                                                     Adam@PollockCohen.com
                                                     Attorneys for Plaintiff
